Exhibit 10.4                                           
 

 
Agreement Concerning Stock Options
 
This Agreement Concerning Stock Options (“Agreement”) is made and executed as of
the ____ day of ______________, 2008, by and between ____________, an individual
(the “Option Holder”) and 1st Independence Financial Group, Inc., a Delaware
corporation (the “Company”).
 
WITNESSETH:
 
WHEREAS, the Company has adopted the 2004 Omnibus Stock Option Plan (the
“Plan”); and
 
WHEREAS, pursuant to the Plan, the Option Holder has been granted the right to
purchase ______ shares of 1st Independence Common Stock for an exercise price of
$______ per share (the “Options”); and
 
WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated as
of February 26, 2008, with MainSource Financial Group, Inc., an Indiana
corporation (“MainSource”) and 1st Independence Bank, Inc. (the “Merger
Agreement”), pursuant to which, among other things:  (i) the Company will merge
with and into MainSource (the “Merger”); (ii) MainSource will, for each 1st
Independence Stock Option outstanding at the Effective Time of the Merger, pay
cash equal to the amount determined pursuant to Section 2.01(b) of the Merger
Agreement; and (iii) the Company has agreed to use its best efforts to obtain a
written consent from each holder of a 1st Independence Stock Option agreeing to
the disposition of such option in accordance with the provisions of Section 2.01
of the Merger Agreement (unless such holder exercises said option prior to the
Effective Time in accordance with the terms thereof) and to accept the
consideration provided for in the Merger Agreement, if any, in exchange for the
termination of such stock options; and
 
NOW THEREFORE, in consideration of the recitals and representations contained
herein and other good and valuable consideration the receipt of which is hereby
acknowledged, the parties enter into this agreement as of the date first written
above and agree as follows:
 
AGREEMENT
 
1. Capitalized terms used in this Agreement shall have the meanings set forth in
the Merger Agreement unless otherwise expressly defined herein.
 
2. Pursuant to Section 2.01(b) of the Merger Agreement, as of the Effective
Time, the Options for _________ shares of 1st Independence Common Stock are to
be converted into the right to receive a cash payment in an amount equal to the
product of (A) the sum of (i) (x) $5.475, subject to adjustment as provided in
Section 2.02 of the Merger Agreement, plus (y) the product of the Average Share
Price of MainSource Common Stock (as defined below) multiplied by 0.881036
(which Exchange Ratio may be adjusted as provided in the Merger Agreement), less
(ii) the per share exercise price for each share of 1st Independence Common
Stock subject to such Options, multiplied by (B) the number of shares of 1st
Independence Common Stock
 
 

--------------------------------------------------------------------------------


 
 
 subject to such Options; provided, however, that the payer or its successor may
withhold from such cash payment those taxes required to be withheld by
applicable law, if any.  Upon the receipt of such payment, if any, the Options
shall terminate and be without further force and effect as of the Effective
Time.  The Average Share Price of MainSource Common Stock shall be equal to the
average per share closing prices of a share of MainSource Common Stock as quoted
on the Nasdaq Stock Market during the ten trading days preceding the fifth (5th)
calendar day preceding the Effective Time.
 
3. If the calculation of the payment due with respect to the Options described
in Section 2 above results in a negative number, then the Option Holder agrees
the Options shall still terminate and be without further force and effect as of
the Effective Time, notwithstanding the fact that no payment will be made with
respect thereto pursuant to Section 2 above.  The Option Holder acknowledges
that MainSource and the Company are relying on the Option Holder’s agreement to
the foregoing in connection with the transactions contemplated in the Merger
Agreement and such reliance constitutes adequate consideration for the
termination of the Options.
 
4. The Option Holder consents to the actions to be taken with respect to the
Options as described above.  Should the Option Holder desire to exercise any
Options prior to the Effective Time, the Option Holder must do so in accordance
with the terms and conditions of the Options and the Plan and such exercise must
occur no later than the fifth business day prior to the Effective Time of the
Merger.  Any exercise of the Options shall correspondingly reduce the number of
shares subject to the Options and the cash payment, less applicable
withholdings, to otherwise be paid the Option Holder under Section 2 above, if
any.
 
5. This Agreement constitutes the entire understanding between the Company and
the Option Holder relating to the Options and their disposition in the Merger
and supersedes any matters to the contrary that may be contained in the Plan or
any other agreement or document relating to the Options.  However, this
Agreement does not otherwise supersede the terms and conditions of the Merger
Agreement, which shall otherwise be controlling.
 
6. No amendment or additions to this Agreement shall be binding unless made in
writing and signed by both parties hereto.
 
7. If for any reason the Merger is not consummated, this Agreement shall be null
and void and of no force or effect.
 
8. This Agreement shall be governed by the laws of the State of Indiana.
 
[signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first written above.
 


“Company”


1ST INDEPENDENCE FINANCIAL GROUP, INC.






By:______________________________
      N. William White, President and CEO




“Option Holder”






______________________________________
Signature






______________________________________
Print Name
 